UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


HANANATA EBIDU TEJAN,                    
                           Petitioner,
                 v.                               No. 02-2290
JOHN ASHCROFT, Attorney General,
                       Respondent.
                                         
               On Petition for Review of an Order
              of the Board of Immigration Appeals.
                         (A77-511-159)

                      Submitted: August 20, 2003

                      Decided: September 4, 2003

   Before WIDENER, NIEMEYER, and KING, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                             COUNSEL

Randall L. Johnson, Arlington, Virginia, for Petitioner. Robert D.
McCallum, Jr., Assistant Attorney General, Linda S. Wernery, Senior
Litigation Counsel, Thankful T. Vanderstar, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                         TEJAN v. ASHCROFT
                              OPINION

PER CURIAM:

   Hananata Ebidu Tejan, a native and citizen of Sierra Leone, peti-
tions for review of an order of the Board of Immigration Appeals
(Board) affirming a decision of the immigration judge (IJ) that denies
her application for asylum, withholding of removal, and relief under
the Convention Against Torture. The Board adopted the opinion of
the IJ that concluded Tejan failed to present credible evidence estab-
lishing past persecution or a well-founded fear of future persecution
on account of a protected ground. See 8 U.S.C.A. § 1158 (West 1999
& Supp. 2003); 8 U.S.C. § 1101(a)(42)(A) (2000). We have reviewed
the administrative record, the IJ’s decision, and the Board’s conclu-
sion, and find that substantial evidence supports the IJ in his ruling
that Tejan failed to establish her refugee status. We have reviewed the
IJ’s credibility determinations and conclude that they are supported
by specific, cogent reasoning, and therefore are entitled to substantial
deference. Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).

   Tejan next challenges the IJ’s finding that she failed to meet her
burden of proof to qualify for withholding of removal or protection
under the Convention Against Torture. Based on our review of the
record and of the IJ’s decision denying relief, we hold that the IJ did
not err in finding that Tejan failed to show a "clear probability of per-
secution," or that it is "more likely than not" that she would face tor-
ture if she returned to Sierra Leone. See Rusu v. INS, 296 F.3d 316,
324 n.13 (4th Cir. 2002) ("To qualify for withholding of removal, a
petitioner must show that he faces a clear probability of persecution
because of his race, religion, nationality, membership in a particular
social group, or political opinion."); 8 C.F.R. § 1208.16(c)(2) (2003)
(stating that to qualify for protection under the Convention Against
Torture, an alien must show "it is more likely than not that he or she
would be tortured if removed to the proposed country of removal").

   We reject Tejan’s arguments that she was denied due process at the
hearing before the IJ. "In order to prevail on a due process challenge
to a deportation or asylum hearing, an alien must demonstrate that he
was prejudiced by any such violation." Rusu v. INS, 296 F.3d 316,
320 (4th Cir. 2002). The asylum applicant must show "that better pro-
                          TEJAN v. ASHCROFT                          3
cedures are likely to have made a difference in the outcome of his
hearing." Id. at 324. Tejan fails to show such prejudice.

  We deny the petition for review. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                 PETITION DENIED